                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


EMIL WOLFGRAMM, JR.,                      )
                                          )
       Petitioner,                        )
                                          )
v.                                        )      Case No. CIV-19-859-SLP
                                          )
KATHELEEN HOWK SAWYER,                    )
                                          )
       Respondent.                        )

                                        ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Suzanne Mitchell entered November 18, 2019 [Doc. No. 11]. No objection to the R. & R.

has been filed nor has an extension of time in which to object been sought or granted.

       IT IS THEREFORE ORDERED that the R. & R. [Doc. No. 11] is ADOPTED in its

entirety and the Petition for Writ of Habeas Corpus is DENIED.

       IT IS FURTHER ORDERED that Respondent’s Motion to Dismiss Petition for a

Writ of Habeas Corpus under 28 U.S.C. § 2241 [Doc. No. 9] is GRANTED for the reasons

indicated by Judge Mitchell for denial of Plaintiff’s Petition in the R. & R. [Doc. No. 11].

       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases in the United States District Courts, the Court must issue or deny a

certificate of appealability (“COA”) when it enters a final order adverse to a petitioner. A

COA may issue only upon “a substantial showing of the denial of a constitutional right.”

See 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by demonstrating that

jurists of reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Upon


consideration, the Court finds the requisite standard is not met in this case. Therefore, a

COA is denied. This denial shall be included in the judgment.

       IT IS SO ORDERED this 2nd day of January, 2020.




                                            

